Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 1 of 26 Page ID #:2053




 1   Pierce Bainbridge Beck Price & Hecht LLP
 2   John M. Pierce (SBN 250443)
     jpierce@piercebainbridge.com
 3   Carolynn K. Beck (SBN 264703)
 4   cbeck@piercebainbridge.com
     Maxim Price (pro hac vice)
 5
     mprice@piercebainbridge.com
 6   John Dillon (pro hac vice)
     jdillon@piercebainbridge.com
 7
     Melissa Giger (pro hac vice)
 8   mgiger@piercebainbridge.com
 9   Nadia Klein (pro hac vice)
     nklein@piercebainbridge.com
10   355 S. Grand Ave., 44th Floor
11   Los Angeles, California 90071-1505
     (213) 262-9333
12
     Attorneys for Plaintiff
13   Stiletto Television, Inc.
14
                   THE UNITED STATES DISTRICT COURT
15              FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
17   Stiletto Television, Inc., a           Case No. 2:18-cv-3911-DSF-
18   California corporation,                PLA
                                            Hon. Dale S. Fischer
19                plaintiff,
20                                          Stiletto Television, Inc.’s
           v.
                                            Memorandum of Points and
21
     Hastings, Clayton &                    Authorities in Opposition to
22   Tucker, Incorporated, a                Hastings, Clayton & Tucker,
23   Nevada corporation, dba                Inc.’s Motion for Summary
     Stiletto Entertainment; and            Judgment
24   Does 1-25, inclusive,
25
                  defendants.
26
27
28                                      1
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 2 of 26 Page ID #:2054




 1                                          [Declarations of Maxim Price
                                            and Troy P. Queen in support
 2                                          hereof; and Statement of
 3                                          Genuine Issues of Material Fact
                                            in Opposition to Hastings,
 4
                                            Clayton & Tucker, Inc.’s Motion
 5                                          for Summary Judgment filed
 6                                          concurrently herewith]

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                      2
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 3 of 26 Page ID #:2055




 1
                           TABLE OF CONTENTS
 2
        I.     Introduction ……………………………………………………1
 3
        II.    Background……………………………………………………..3
 4
               A. The Formation of Stiletto Television, Inc…………….…3
 5
               B. The Creation of Barry Manilow: Music and Passion….3
 6
                  1.    STV approaches Barry Manilow to star in its first
 7
                  creative program…………………………………………...3
 8
                  2.    STV retains producer Paul Morphos and director
 9
                  David Mallet to shoot Music and Passion………………4
10
                  3.    STV contracts PBS to televise Music and
11
                  Passion………………………………………………………5
12
                  4.    STV Contributes to the Creation of Music and
13
                  Passion………………………………………………………5
14
               C. STV’s Contributions To Music And Passion Are
15
                 Recognized…………………………………………………..6
16
                   1.   STV receives recognition for its contribution to
17
                   Music and Passion………………………………………..6
18
               D. STV Creates Barry Manilow: Songs From the
19
                 Seventies……………………………………………………..7
20
               E. Course of Conduct After the Creation of Songs From the
21
                 Seventies……………………………………………………..9
22
        III.   Argument………………………………………………………10
23
               A. HCT’s Argument is Premised on a Legal Fiction…….10
24
                   1.    HCT’s    Provides   no   Objectively    Verifiable
25
                         Evidence……………………………………………10
26
                   2.    STV Owns the Copyrights to the Works………11
27
28                                      i
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 4 of 26 Page ID #:2056




 1                     a.     Manilow and HCT do not have a copyright
 2                            claims in the works because STV repudiated
 3                            any copyright more than a decade ago …….12
 4                     b.     The recent assignments by Morphos, Mallet,
 5                            and Manilow to HCT are not valid………….15
 6                3.        In the Alternative, STV is an “author” of each of
 7                          the films……………………………………………16
 8                     a.     STV’s Contributions Would Also Qualify as a
 9                            Joint Author…………………………………….17
10                     b.     STV owns the copyrights that would have
11                            otherwise vested in Mallet and PJM………..19
12      IV.   Conclusion……………………………………………………..20
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         ii
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 5 of 26 Page ID #:2057




 1                           Table of Authorities
 2   Cases                                                          Pages
 3    Zuill v. Shanahan,
 4         80 F.3d 1366, (9th Cir.(Cal.) 1996)…………………………….12
 5    Aalmuhammed v. Lee,
 6         202 F.3d 1227, (9th Cir.(Cal.) 2000)………………………12, 17
 7    Seven Arts Filmed Entertainment Ltd. v.
 8    Content Media Corp. PLC,
 9         733 F.3d 1251, (9th Cir.(Cal.) 2013)…………………………...12
10    Silva v. Sunich,
11         WL 6116645 (C.D.Cal. Sep. 06, 2006)………………………….13
12    Ritchie v. Williams,
13         395 F.3d 283 (6th Cir.(Mich.) 2005)……………………………13
14    Morrill v. Smashing Pumpkins,
15         57 F.Supp. 2d 1120, (C.D.Cal. 2001)………………………..….17
16    Community for Creative Non-Violence v. Reid,
17         490 U.S.730, 109 S. Ct. 2166, (U.S.Dist.Col. 1989)…………..20
18
19   Statues and Regulations
20
21   17 U.S. C. § 507(b)……………………………………………………2, 11
22   17 U.S.C. § 101…………………………………………………………...16
23
24   Rules
25
26   Fed. R. Civ. P. 26(a)………………………………………………………2
27
28                                     iii
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 6 of 26 Page ID #:2058




 1           Plaintiff Stiletto Television, Inc. (“Plaintiff” or “STV”) respectfully
 2   submits this opposition to the Motion for Summary Judgment filed by
 3   defendant Hastings, Clayton & Tucker, Inc. (“Defendant” or “HCT”)1.
 4           I.    Introduction
 5           This is a civil action for declaratory relief arising out of a dispute
 6   over U.S. copyrights in two films created by Plaintiff, Barry Manilow:
 7   Music and Passion Live from Las Vegas (“Music and Passion”) and
 8   Barry Manilow: Songs from the Seventies (“Songs from the Seventies”)
 9   (together, the “Films”). (See generally Dkt. No. 1). Defendant filed its
10   Motion for Summary Judgment (the “Motion”) requesting that this
11   Court find as a matter of law that it is the exclusive owner of the
12   copyright     in   the   aforementioned     Films,    while   simultaneously
13   invalidating Plaintiff’s lawful copyright registration in the Films. For
14   the reasons explained in this memorandum and on the strength of the
15   evidence adduced in discovery, Defendant has not established any basis
16   for summary judgment because there exist triable issues of fact as to
17   whether STV owns the copyright. As such, its motion should be denied.2
18           Defendant’s Motion is based entirely on serial misstatements of
19   both facts and law.           Defendant’s Motion relies singly on an
20   unsupportable legal fiction: that this case is between Barry Manilow
21
22   1 In Defendant’s opening brief, Defendant HCT is referred to by an
     abbreviation of its d.b.a. Stiletto Entertainment (“Stiletto”). Because
23   this can create confusion as between Stiletto Television and Stiletto
24   Entertainment, Plaintiff refers to Defendant as “HCT” or “Defendant.”
     2 Defendant filed its motion for summary judgment on the last possible
25   day to do so and refused to even discuss a motion for an extended
26   briefing schedule despite leaving Plaintiff with under a week to
     oppose. Plaintiff may request additional briefing if relevant discovery
27   is adduced during the remaining two depositions ordered by the Court
     of Garry and Rob Kief. Declaration of Maxim Price ¶ 2.
28
                                        –1–
         Stiletto Television, Inc.’s Memorandum of Points and Authorities
           Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 7 of 26 Page ID #:2059




 1   and the individuals Mark Grove and Troy Queen rather than between
 2   the companies HCT (a management company that has Barry Manilow
 3   as one of its clients) and STV (comprised of Garry Kief, Mark Grove,
 4   and Troy Queen). Motion at 1 line 14. Furthermore, documentary
 5   evidence and witness testimony show that Garry Kief, Barry Manilow,
 6   and HCT agreed that STV was the exclusive owner of the copyrights in
 7   both of the Films. Copyright ownership accrues only once – when a
 8   work is created. Both of the Films were created over twelve years ago.
 9   Yet even though HCT and Barry Manilow, both in close relationship
10   with STV, knew from inception that STV claimed and openly used
11   exclusive ownership of the Films, thereby expressly repudiating any of
12   their ownership claims, neither took any action within the three-year
13   statute of limitations. Thus, a reasonable finder of fact could determine
14   that HCT’s claim that STV is not the sole copyright owner of the Films
15   is barred under 17 U.S. C. § 507(b). Neither Defendant’s revisionist
16   history nor its creation of new, litigation-driven documents a few
17   months ago saves it from this result under the weight of the evidence
18   provided by Plaintiff.3
19           Even if HCT’s claim in defense of this action were not barred by
20   the statute of limitations, sufficient evidence exists such that a
21   reasonable finder of fact could find for STV on other grounds discussed
22   below and, among other relief, invalidate HCT’s 2016 copyright
23   registration.
24
25
26
     3Despite agreeing to do so by April 3, 2019, HCT has not produced any
     documents to date neither in response to STV’s requests for production
27   nor in compliance with initial disclosures under Federal Rule of Civil
     Procedure 26(a). Declaration of Maxim Price ¶ 3.
28
                                        –2–
         Stiletto Television, Inc.’s Memorandum of Points and Authorities
           Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 8 of 26 Page ID #:2060




 1   II.    Background
 2         A. The Formation of Stiletto Television, Inc.
 3          In late 2003, Troy Queen (“Queen”) reconnected with long-time
 4   fraternity acquaintance Garry Kief. STV’s Statement of Genuine Issues
 5   of Material Fact in Opposition to HCT’s Motion for Summary Judgment
 6   (“SGIMF”) ¶ 157. A short time later, Queen and his partner Mark Grove
 7   (“Grove”)—who had been producing television news for NBC at the time
 8   —were invited to Palm Springs, California to meet with Garry Kief
 9   (“Kief”) and Barry Manilow (“Manilow”) to discuss forming a motion
10   picture production company. SGIMF, ¶ 159. Following a productive
11   meeting Queen, Grove, and Kief formed STV. SGIMF, ¶ 160. Each of
12   the three founders was a one-third shareholder in the company, which
13   remains true today. Id. Grove would focus more on the company’s
14   creative programming, while Queen and Kief would focus primarily on
15   the company’s financials. Grove was responsible for creative, Queen for
16   logistics, and Kief was responsible for maintaining the corporate books
17   of STV through the accounting portion of his company, Defendant HCT
18   and made financial investments in STV. SGIMF, ¶ 161.
19         B. The Creation of Barry Manilow: Music and Passion
20          1. STV approaches Barry Manilow to star in its first
21            creative program
22          In conjunction with the initial formation of STV, Grove, Queen
23   and Kief discussed potential opportunities to kick-start the business.
24   SGIMF, ¶ 162. The trio, along with Barry Manilow, decided that STV’s
25   first major project would feature Barry Manilow marking his longtime
26   return to television.    Id.   Barry Manilow later obtained a concert
27   residency at the Las Vegas Hilton, which turned out to be the perfect
28
                                      –3–
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 9 of 26 Page ID #:2061




 1   opportunity for STV to move forward with its plan. SGIMF, ¶ 163.
 2         2. STV retains producer Paul Morphos and director David
 3            Mallet to shoot Music and Passion
 4         Mr. Queen of STV and Mr. Sharell of HCT reached out to veteran
 5   producer Paul Morphos (“Morphos”), Mr. Morphos’s production
 6   company “PJM” and director David Mallet to pitch the idea and have
 7   them come see the show. SGIMF, ¶ 22-25.          On November 30, 2005,
 8   STV and PJM entered into a deal memorandum with respect to the
 9   production of Music and Passion.            SGIMF, ¶ 164.       The deal
10   memorandum set out the initial terms of the engagement between STV
11   and PJM.      Under the expressed terms of the memorandum PJM
12   guaranteed to produce Music and Passion while STV retained all
13   ownership in the production. Id. This was done with the knowledge
14   and participation of HCT employees. SGIMF, ¶ 164.
15         In keeping with the deal memo, on or around January 12, 2006,
16   STV wrote to PJM to confirm the detailed deal points of their production
17   agreement for Music and Passion.        SGIMF, ¶ 165.     As part of the
18   agreement, Kief, Grove, and Queen would be Executive Producers and
19   members of the project’s creative team. (See Exhibit 8 to Morphos
20   deposition, clause 1.1.10).   Further, as part of the agreement PJM
21   assigned “irrevocably and exclusively… all right title and interest in
22   and to the programs…” and undertook to get the same assignment from
23   everyone he hired, including David Mallet. SGIMF, ¶ 166-167. Under
24   the production agreement’s assignment, PJM also agreed that Music
25   and Passion was a program commissioned by STV and constituted a
26   work made for hire within the meaning of the United States Copyright
27   Act. See id. Garry Kief, who is also principal of defendant HCT, knew
28
                                      –4–
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 10 of 26 Page ID #:2062




 1    of the existence of this agreement and even helped enforce its terms as
 2    against Damon Whiteside without any objection. SGIMF, ¶ 169.
 3         3. STV contracts PBS to televise Music and Passion
 4         Upon recommendation from Morphos, and with help from their
 5    agents at the William Morris Agency (“WMA”), Grove and Queen
 6    reached out to the Public Broadcasting Service (“PBS”) to gauge the
 7    television network’s interest in sponsoring Music and Passion. From
 8    October 2005 to December 2005, STV negotiated a purchasing and
 9    licensing agreement with PBS for a television program featuring Music
10    and Passion. SGIMF, ¶ 170. An agreement between STV and PBS was
11    ultimately finalized in December 2005.        Id. As part of the final
12    agreement between PBS and STV, PBS committed $200,000 to the
13    project, which monies were deposited into STV’s bank account. SGIMF,
14    ¶ 171. This too was done openly and with the express approval of Garry
15    Kief. Id. Importantly, STV would also retain all copyrights in Music
16    and Passion as part of the agreement with PBS. SGIMF, ¶ 170, (Jones
17    Dep. Ex. 3 ¶ 2). The PBS agreement was reviewed by all three STV
18    members, including Kief. SIGMF, ¶ 171.
19         4. STV Contributes to the Creation of Music and Passion
20         Queen and Grove of STV were significantly involved throughout
21    the pre-production, production, and post-production of Music and
22    Passion. SIGMF, ¶ 172. As he owed a fiduciary duty to STV, Garry
23    Kief contributed work and funds on behalf of STV as well. Id. As the
24    installation of the show began at the Las Vegas Hilton, Grove moved
25    from Los Angeles to Las Vegas. SGIMF, ¶ 173. Grove brought with him
26    a camera kit, light kit, and an audio kit and documented the making of
27    Music and Passion. Id. Grove used this equipment to film Mr. Manilow
28
                                      –5–
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 11 of 26 Page ID #:2063




 1    and his backup singers and band doing rehearsals in the theater before
 2    it was open to the public, and captured significant behind the scenes
 3    footage documenting how the entire show came together into a film. Id.
 4    The film shot by Grove was ultimately used in the PBS television special
 5    and DVD. Id. No one else was involved in that filming, Mr. Grove did
 6    it alone. Additionally, Grove participated in the lighting work for the
 7    concert and worked extensively in the production of the concert shoot.
 8    SGIMF, ¶ 39, 40. Following the completion of the shoot, Grove was
 9    involved in the editing of the film at the editorial vendor Matchframe
10    studios, providing his own notes on the film’s audio and picture.
11    SGIMF, ¶ 49
12         Queen was also significantly involved in the production of Music
13    and Passion. Queen was in charge of the logistics of producing the DVD
14    and PBS-specific filming and for the various DVD versions and regions.
15    SGIMF, ¶ 174. He worked with Morphos and Tom Davis on the camera
16    plots, budgeting, credits, seating, travel and setlist for the show. Id.
17    Furthermore, PJM provided proposed budgets for Queens approval. Id.
18    Whenever there was a change to the budget, or a last-minute
19    requirement that required additional money, Queen would be the one
20    to sign off on that change and coordinate the change. Id. For instance,
21    when an additional camera operator was needed, Queen approved and
22    organized it. Id.
23        C. STV’s        Contributions    to   Music    and    Passion     are
24            Recognized
25         1. STV receives recognition for its contribution to Music and
26            Passion
27         In recognition of its contributions to Music and Passion, STV was
28
                                      –6–
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 12 of 26 Page ID #:2064




 1    included on the program’s DVD packaging and in the program’s ending
 2    credits. SGIMF, ¶ 175. Of note, Kief, Grove, and Queen were listed as
 3    the executive producers in the very first single frame that rolls at the
 4    film’s ending credits. SIGMF, ¶ 61. Both the aforementioned DVD
 5    packaging and credits were reviewed and approved by both Kief and
 6    Manilow. SGIMF, ¶ 175.
 7         Music and Passion was very well-received by the entertainment
 8    industry, Manilow’s fans, and by the public in general. Following Music
 9    and Passion’s release, STV initiated a multifaceted Emmy Awards
10    campaign. SGIMF, ¶ 176. Additionally, during the Emmy campaign
11    STV hired the Lippin Group, a renowned international corporate
12    communications and publicity company. STV worked closely with the
13    Lippin Group to create and publish advertisements for Music and
14    Passion in papers, magazines, and other media.               All of the
15    advertisements and press releases identified Music and Passion as “a
16    Stiletto television production.” SGIMF, ¶ 177. Additionally, all designs
17    of the press releases and Emmy submissions were approved by Barry
18    Manilow. Id. STV’s efforts were ultimately successful as Music and
19    Passion earned two Emmy nominations, with Manilow receiving a 2006
20    Emmy. SGIMF, ¶ 176. During his acceptance speech, Manilow thanked
21    STV and both Grove and Queen by name. SGIMF, ¶ 178. The DVD of
22    Music and Passion went triple platinum. SGIMF, ¶ 179.
23         STV openly entered into and solely benefited from an exclusive
24    license agreement with Rhino in 2006 for the manufacturing and
25    distribution of Music and Passion. HCT knew about it, received the
26    royalty statements, deposited the royalties in STV’s bank accounts and
27    never once objected in all of these years. SGIMF ¶ 79.
28
                                      –7–
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 13 of 26 Page ID #:2065




 1         D. STV Creates Barry Manilow: Songs From the Seventies
 2         After the tremendous success of Music and Passion, STV began
 3    thinking about and working on the next Barry Manilow special as early
 4    as November of 2006. SGIMF ¶ 90. Songs from the Seventies was not
 5    based on a pre-existing show, rather, “the concert was created for
 6    television.” SGIMF, ¶ 91.
 7         STV reunited the team that worked on Music and Passion, which
 8    included hiring director Mallet and Morphos of PJM; But this time STV
 9    hired each individual worker including Mallet and Morphos directly.
10    SGIMF, ¶¶ 92 and 93. In the summer of 2007, Queen, on behalf of STV,
11    negotiated another deal with PBS whereby PBS would pay a fee of
12    $200,000 to STV and STV would retain the copyright in Songs from the
13    Seventies. SGIMF, ¶ 124.      The terms of the deal were reviewed by
14    STV’s agents at WMA and Garry Kief. Id. The deal letter with PBS
15    lists STV as the copyright holder.      Id.   Queen also negotiated the
16    agreement with Steiner studios, the sound stage provider where the
17    production was filmed. SGIMF, ¶ 96. In August 2007, Queen also
18    entered into an amendment to the distribution agreement with Rhino
19    to add Songs from the Seventies to the products distributed by Rhino.
20    SGIMF, ¶ 181.
21         Queen and Grove were instrumental to the creation of Songs from
22    the Seventies.   In addition to pitching the project, negotiating the
23    agreement with PBS, hiring the production crew and the director, and
24    securing the location of the shoot, both Queen and Grove were involved
25    in the conception of the project at the pre-production stage and
26    coordinated the logistics of the show. SGIMF, ¶¶ 90, 93, 96, 99, 100,
27    103, 104. They were constantly present during preparations and filming
28
                                      –8–
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 14 of 26 Page ID #:2066




 1    and were involved in the financial and business aspect of the production
 2    as well. SGIMF, ¶ 100. During post-production, they provided feedback
 3    and oversaw important aspects of editing. SGIMF, ¶ 106.
 4         Moreover, STV funded the development and production of Songs
 5    from the Seventies. Kief, a principal of STV who controlled its finances,
 6    provided funds for the film through STV and had his staff book those
 7    payments in STV’s QuickBooks. SGIMF, ¶ 94. The profit and loss
 8    account for STV breaks down the monies provided by STV for Songs
 9    from the Seventies. Id. For example, STV paid director Mallet’s fee of
10    $47,527 on October 9, 2007, PJM’s producer fees of $32,500 on
11    September 24, 2007, and a total studio rental cost of $77,808.14 to
12    Steiner Studios in the fall of 2007. Id. (See e.g. STV_CDCAL_0008492-
13    93, at 27, 30, 31). After the show was completed, Queen and Grove
14    spearheaded the marketing and Emmy campaign that resulted in the
15    DVD going platinum, receiving an Emmy nomination, and being
16    broadcast on more television stations than Music and Passion. SGIMF,
17    ¶ 182.
18        E. Course of Conduct After the Creation of Songs From the
19             Seventies
20         STV consistently asserted its copyright in Songs from the
21    Seventies   and    both   Manilow     and   Kief   acquiesced    in   those
22    representations.     The packaging of the DVD for Songs from the
23    Seventies clearly identifies the film as a “Stiletto Television production.”
24    SGIMF, ¶ 184. STV conspicuously asserted and commercially exploited
25    the exclusive copyrights in Songs from the Seventies with the full
26    knowledge of and without any objection from HCT or Barry Manilow.
27    SGIMF, ¶ 184.      Moreover, and as noted above, Manilow directly
28
                                      –9–
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 15 of 26 Page ID #:2067




 1    approved all documents and external communications bearing his name
 2    or image. Id.
 3    III.    Argument
 4            A. HCT’s Argument is Premised on a Legal Fiction
 5            HCT begins its Motion by attempting, without any legal authority
 6    or basis, to change the parties to this lawsuit. HCT proclaims on the
 7    first page of its motion that “[t]o be clear, this case is a copyright battle
 8    between two former Manilow assistants, Troy Queen and Mark Grove,
 9    on the one hand, and Barry Manilow, on the other.” This is blatantly
10    false. The Plaintiff here is STV, which includes as its owners and
11    employees, for the time period relevant to this dispute, Troy Queen,
12    Mark Grove, Garry Kief, and other employees including Jonathan
13    Parkman, and Matthew Schwartz. Garry Kief’s contributions to STV
14    are not negated merely because, as HCT appears to argue, he was
15    involuntarily removed from the board of directors nearly a decade after
16    the events relevant to this lawsuit took place.4
17            Moreover, Barry Manilow is not a party. HCT supports this game
18    of 3-card-monty by stating that HCT is Mr. Manilow’s “business arm.”
19    First, there is no such mechanism that would permit one party to stand
20    in for another. And even if there was, Mr. Manilow has several other
21    corporations through which he runs his business, including BMPI, Inc.
22    and Obbligato. SGIMF, ¶ 13.         This lawsuit is about HCT and its
23    improper use of copyrights that belong to STV.
24            Without evidence or legal support for these changes in legal
25    structure, HCT cannot support its Motion.
26
      4 STV will not burden the Court with a rebuttal to Defendant’s false
27    claims regarding why Mr. Kief was involuntarily removed from STV’s
      board in 2014 because it is irrelevant to this action.
28
                                         – 10 –
          Stiletto Television, Inc.’s Memorandum of Points and Authorities
            Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 16 of 26 Page ID #:2068




 1         1.    HCT’s Provides no Objectively Verifiable Evidence
 2         HCT’s Motion relies on a statement of purportedly uncontroverted
 3    facts that are mere opinions of biased witnesses. One of HCT’s main
 4    arguments is that STV does not hold any copyright interest in Music
 5    and Passion because it completed no work at all to create the work. To
 6    support this, HCT provides the testimony of Mssrs. Mallet, Morphos,
 7    and Ciancimino—individuals who have either a business relationship
 8    or a personal relationship, or both, with Mr. Manilow. SGIMF, ¶ 61. To
 9    make matters worse, HCT relies on copyright assignments that it
10    obtained from Messrs Morphos and Mallet mere weeks before their
11    depositions in this matter. SGIMF, ¶ 52.       The remainder of HCT’s
12    statement of uncontroverted facts largely comprises cites to Mr.
13    Manilow or Mr. Kief’s declarations. The credibility of HCT’s principal,
14    his husband and their potential business partners is squarely within
15    the purview of a finder of fact.
16         2.    STV Owns the Copyrights to the Works
17         There is ample evidence that since the creation of each of the
18    Films, STV has held itself out as the exclusive owner of the copyrights
19    as demonstrated below. There is also no dispute that STV and HCT
20    were in close relationship, and that despite knowing of and
21    participating in STV’s assertion that it was the sole copyright owner,
22    HCT did nothing to contest STV’s ownership or to assert its own claim
23    for copyright ownership within the three year period following each of
24    the Film’s creation. Accordingly, notwithstanding the genuine issues of
25    fact surrounding the creation of each of the Films as detailed above, the
26    Motion, HCT’s or Barry Manilow’s attempt to assert that they are the
27    copyright owner of the Films is barred by the Copyright Act’s statute of
28
                                      – 11 –
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 17 of 26 Page ID #:2069




 1    limitations. 17 U.S.C. § 507(b).
 2                    a. Manilow and HCT do not have a copyright claims in
 3                       the works because STV repudiated any copyright
 4                       more than a decade ago
 5         Courts have concluded that claims for co-ownership accrue only
 6    once, “when plain and express repudiation of co-ownership is
 7    communicated to the [alleged co-owner], and are barred three years
 8    from the time of repudiation.” Zuill v. Shanahan, 80 F.3d 1366, 1369
 9    (9th Cir. 1996); see also Aalmuhammed v. Lee, 202 F.3d 1227, 1230-31
10    (9th Cir. 2000) (Where “creation rather than infringement is the
11    gravamen of an authorship claim, the claim accrues on account of
12    creation, not subsequent infringement, and is barred three years from
13    ‘plain and express repudiation’ of authorship.”)        While Zuill and
14    Aalmuhammed both involved claims of co-ownership, the Ninth Circuit
15    has extended this rule to also include claims of sole ownership. Seven
16    Arts Filmed Entm’t, Ltd. v. Content Media Corp. PLC, 733 F.3d 1251,
17    1258 (9th Cir. 2013) (untimely claim will bar a claim for copyright
18    ownership when the parties are in a close relationship).
19         HCT and Manilow are barred from raising objections now. By
20    HCT’s own admission, STV is the only entity that has ever collected
21    royalties from the commercial exploitation of the films. STV did not pay
22    Manilow or HCT any portion of the royalties it received. SGIMF, ¶¶ 79,
23    126. Manilow and HCT have never raised an objection or demanded to
24    be paid royalties. This case is quite unique in that the party now
25    complaining that this repudiation was unfair had every opportunity to
26    act on the repudiation within the statutory time period.            STV’s
27    repudiation was done in full open view of Garry Kief, HCT, and Barry
28
                                      – 12 –
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 18 of 26 Page ID #:2070




 1    Manilow. Garry Kief, who is the sole shareholder of HCT, Barry
 2    Manilow’s self-proclaimed “business arm” and his husband, reviewed
 3    the contracts, received the statements from licensees outlining royalty
 4    payments due, and booked the royalty revenues in STV's accounting
 5    software (“QuickBooks”), and deposited the monies in STV’s account.
 6    Id.   HCT, Garry Kief, and Barry Manilow are barred from raising
 7    objections three years after the 2006 repudiation for Music and Passion
 8    and 2007 repudiation for Songs from the Seventies effected by STV.
 9    Seven Arts, 733 F.3d at 1257 (Seven Arts knew of Paramount’s interest
10    in, and distribution of, the pictures during the statutory period, and
11    knew that Paramount was not paying royalties to Seven Art’s
12    predecessors); Silva v. Sunich, No. CV 03-9327 GPS (CWX), 2006 WL
13    6116645, at *6 (C.D. Cal. Sept. 6, 2006) (finding that failure to pay
14    royalties constituted repudiation of co-ownership and commenced the
15    statute of limitations period.)
16          Furthermore, STV consistently represented, with HCT’s and
17    Manilow’s knowledge and acquiescence, that it was the sole copyright
18    owner of each of the films. See Zuill, 80 F.3d at 1368 (finding plain and
19    express repudiation where defendants sent to plaintiffs an agreement
20    providing that defendant was the sole author of the works); Ritchie v.
21    Williams, 395 F.3d 283, 288 (6th Cir. 2005) (finding plain and express
22    repudiation where plaintiff had expressly told the defendants, in a
23    letter, that plaintiff had exclusive ownership of the composition he had
24    written).
25          For each film, STV entered into a number of agreements that
26    called for STV to retain exclusive ownership of the copyright, and Garry
27    Kief and employees of HCT reviewed and approved these agreements.
28
                                      – 13 –
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 19 of 26 Page ID #:2071




 1    For example:
 2               1.    STV and PBS entered into an agreement by which STV
 3               retained all copyrights in Music and Passion. (SGIMF, ¶
 4               170, (Jones Dep. Ex. 3 ¶ 2)).      The PBS agreement was
 5               reviewed by all three STV members, including Kief. SGIMF,
 6               ¶ 124.
 7               2.    Kenny Pyle, an employee of Stiletto Entertainment,
 8               worked on the agreement between STV and DVD
 9               distribution company 3DD that gave 3DD exclusive
10               international rights over Music and Passion. Id.
11               3.    STV and PBS entered into an agreement by which STV
12               retained all copyrights in Songs from the Seventies. Id. The
13               terms of the deal were reviewed by STV’s agents at WMA
14               and by Garry Kief. Id. The deal letter with PBS lists STV as
15               the copyright holder. Id.
16               4.    The agreement between STV and Steiner studios,
17               where Songs from the Seventies was filmed, assigns all
18               intellectual property rights to STV. SGIMF, ¶ 96. Tucker
19               Cheadle and Tom Ugland, HCT’s attorneys, reviewed the
20               agreement. Id.
21               5.    The Copyright Statement between STV and Sony
22               DADC US Inc. states that STV is the copyright holder for
23               Songs from the Seventies. SGIMF, ¶ 184.
24               6.    Kenny    Pyle,   along   with   attorney,   drafted   an
25               agreement between STV and Manilow’s musicians by which
26
27
28
                                      – 14 –
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 20 of 26 Page ID #:2072




 1                 the musicians assigned their rights to STV.5 SGIMF, ¶ 109.
 2                 Pyle sent the draft agreement to Queen and Kief for their
 3                 review. Id. At his deposition, Pyle testified that “it would
 4                 have been a big no-no” to make any decisions related to
 5                 contracts without consulting Kief. Id.
 6            Moreover, the packaging for the DVDs clearly show that STV
 7    claims exclusive copyright ownership of the film, and STV received top
 8    billing in the credits for each of the productions. SGIMF, ¶ 61, 97. Two
 9    HCT employees worked with Grove and Queen on the back-cover art for
10    Songs from the Seventies, which lists STV as the sole copyright holder.
11    SGIMF, ¶ 125. Rob Kief, brother of Garry Kief and Executive Vice
12    President of Stiletto Entertainment, worked on the credits for Songs
13    from the Seventies, which include the mention of Stiletto Television as
14    the sole copyright holder. Id.
15            Defendant cannot now claim, more than a decade after STV’s clear
16    and express repudiation, that HCT and Manilow have an ownership in
17    the copyrights of the films. These defenses are time-barred—and have
18    been for years.
19                      b. The recent assignments by Morphos, Mallet, and
20                         Manilow to HCT are not valid
21            HCT fails to mention in its Motion that the written agreements
22    signed by Manilow, Mallet, and Morphos that allegedly assign their
23    copyright to Defendant are dated February 1, 2019. These assignments
24    cannot be valid for several reasons.
25
26
      5
        While the draft agreement does not specify which recordings are
      covered by the agreement, the date of the emails and the forward-
27    looking discussion suggest that the agreement was drafted in
      preparation for Songs from the Seventies.
28
                                         – 15 –
          Stiletto Television, Inc.’s Memorandum of Points and Authorities
            Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 21 of 26 Page ID #:2073




 1         First, and as explained above, these individuals did not, as of
 2    February 2019, own a valid copyright in Music and Passion and Songs
 3    from the Seventies. Any claims to copyright ownership, to the extent
 4    they ever existed, were assigned to STV or have been time-barred for
 5    years. Manilow, Morphos, and Mallet cannot assign a copyright they
 6    do not own.
 7         Second, even if they did at some point own copyrights to the films,
 8    Morphos, on behalf of PJM, and Mallet had previously assigned them
 9    to STV.
10         Third, Mallet and Morphos did not understand what they were
11    signing and the agreements were obtained by fraud. Mallet testified
12    that he understood at the time he was working on Songs from the
13    Seventies that he would not be retaining his copyright in the work and
14    that he was assigning the works to someone else, though he doesn’t
15    know or care to whom that assignment was made. SGIMF, ¶ 92 (Mallet
16    Dep. 79:6-11). Morphos testified that he knows “virtually nothing”
17    about copyright law and believed that he signed a renewal of the
18    assignment that he had previously signed. SGIMF, ¶ 107.
19         3.    In the Alternative, STV is an “author” of each of the
20         films
21         For a work to be characterized as a joint work, (1) there must be a
22    copyrightable work, (2) two or more authors, and (3) the authors must
23    intend their contributions to be merged into inseparable or
24    interdependent parts of a unitary whole. 17 U.S.C. § 101 (1976). Courts
25    have looked at the following criteria to determine whether a contributor
26    is an author: (1) whether the purported author controls the work and
27    is the inventive or master mind who creates or gives effect to the idea,
28
                                      – 16 –
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 22 of 26 Page ID #:2074




 1    (2) whether the putative coauthors make objective manifestations of
 2    shared intent to be coauthors, and (3) whether the audience appeal of
 3    the work turns on both contributions and the share of each in its success
 4    cannot be appraised. Aalmuhammed v. Lee, 202 F.3d 1227, 1234 (9th
 5    Cir. 1999). In “[t]he case of a music video is equally clear: absent a
 6    written agreement, the copyright for the music video is a joint
 7    ownership between the performing artists and the video's producer
 8    (assuming an original contribution by the producer or an employee of
 9    the producer).” Morrill v. Smashing Pumpkins, 157 F. Supp. 2d 1120,
10    1126 (C.D. Cal. 2001).
11                     a. STV’s Contributions Would Also Qualify as a Joint
12                        Author
13         If no repudiation has occurred, the contributions of STV
14    throughout the entire pre-production, production, and post-production
15    processes of both Music and Passion and Songs from the Seventies
16    clearly establish it as a joint author.
17         For example, Grove personally filmed a variety of content, with
18    his own hands holding a camera, that ultimately comprised the
19    “making-of” portion of the second DVD in the Music and Passion two-
20    DVD set, and was used in the PBS television broadcast. This footage
21    includes, the scenes created by Mr. Grove depicting the making of the
22    Music and Passion film, shots of Manilow and his backup singers and
23    band doing rehearsals in the theater before it was open to the public,
24    interviews with the cast and crew working on the show, as well as hours
25    of behind the scenes footage documenting how the entire show came
26    together, all invented and brought to life by Mr. Grove.
27         During the production and filming of Music and Passion, Queen
28
                                      – 17 –
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 23 of 26 Page ID #:2075




 1    and Grove provided input on camera plots, lighting choices, timing and
 2    arrangement of the various segments, the arrangement of the various
 3    chapters of the show, and the PBS pledge breaks. It was during these
 4    pledge breaks that Queen and Grove would often assist in drafting
 5    questions and answers for interview with Manilow.
 6         During the post production of the show, Grove and Queen were
 7    also involved in the audio mixing and syncing, organizing audience
 8    shots and color correction for Music and Passion. Mr. Grove testified
 9    that he spent countless hours and many a sleepless night in the editing
10    room. This work was done for every version of the show including the
11    PBS broadcast version, the U.S. DVD version, and the International
12    DVD regional versions. For both versions of the DVDs, Grove and
13    Queen were also intimately involved in designing the DVD packaging
14    and the DVD menus. This work included the designing the overlapping
15    dual DVDs layout, the DVD jacket, and the booklets included with each
16    DVD. These designs were distinct among all other Manilow DVDs.
17         Moreover, STV paid for all costs and expenses for Songs from the
18    Seventies, and STV directly hired and controlled the individuals,
19    including Mallet and Morphos, who worked on the production. SGIMF,
20    ¶ 94. All of the contributions by STV, including Grove and Queen were
21    invaluable to the overall quality and uniqueness of the Film and
22    ultimately led to the programs’ Emmy Award winning success.
23         There is something unique about what Mark Grove and Troy
24    Queen bring to the table.      STV has had wild success in creating
25    television programming (SGIMF, ¶ 185) and the two Films at issue here
26    stand out from all of the other Manilow films in their wide appeal and
27    success (SGIMF, ¶ 176, 178, 179, 183). A jury may very well find that
28
                                      – 18 –
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 24 of 26 Page ID #:2076




 1    it was STV employees that caught the lightning in a bottle that made
 2    Music and Passion and Songs from the Seventies special.
 3                      b. STV owns the copyrights that would have otherwise
 4                         vested in Mallet and PJM
 5            Even assuming, arguendo, that the copyright ownership of each of
 6    the works vested only in Manilow and Mallet6 under a theory of joint
 7    authorship, summary judgment cannot be granted in favor of HCT
 8    because Mallet assigned his copyright in the films to STV.
 9            Mallet and Serpent were hired by Paul Morphos of PJM. PJM was
10    hired by STV to produce both Music and Passion and Songs from the
11    Seventies. The deal memo between STV and PJM is dated November
12    30, 2005, and was signed by Queen on behalf of Stiletto Television and
13    Morphos on behalf of PJM. The deal memo states that “STV shall be
14    said owner of the above-mentioned Program.” SGIMF, ¶¶ 58, 164, and
15    166. Morphos produced at his deposition a “more or less final version”
16    of the production agreement that was “certainly very close to a final
17    version.”     SGIMF, ¶ 35.     This production agreement contains an
18    assignment clause that calls for PJM and “each and every person
19    engaged by [PJM]” to assign “all right, title, and interest in” Music and
20    Passion to STV. SGIMF, ¶ 36. At his deposition, Morphos confirmed
21    that this agreement was finalized and signed. SGIMF, ¶ 35. Morphos
22    also testified that he entered into an agreement with Mallet. SGIMF,
23    ¶ 35, 36, and 57.
24            STV and PJM had a similar arrangement for Songs from the
25    Seventies. STV commissioned Paul Morphos’s work directly as a work
26
27
      6Defendant acknowledges that, at the very least, Mallet is a “possible
      co-author.” (Motion, at 20)
28
                                         – 19 –
          Stiletto Television, Inc.’s Memorandum of Points and Authorities
            Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 25 of 26 Page ID #:2077




 1    for hire in the context of a motion picture. Commun. for Creative Non-
 2    Violence v. Reid, 490 U.S. 730, 738 (U.S. 1989) (A work for hire
 3    agreement exists where a work is specially ordered or commissioned for
 4    use as a contribution to a collective work, as a part of a motion picture.).
 5          Defendants argument that STV’s production agreement with PJM
 6    fails for lack of consideration is unavailing. The production agreement
 7    is clearly supported by the consideration of payment. HCT’s claim that
 8    STV did not pay is tantamount to claim for breach of contract, not lack
 9    of consideration. However, HCT, as a third party with no connection to
10    the STV – PJM agreement, has no standing to assert breach. For Music
11    and Passion, STV paid $248,180.71 directly and Mr. Kief (as part owner
12    and financier of STV) chose to pay the rest directly on STV’s behalf,
13    without any written agreement obliging STV to surrender its rights
14    under the PJM agreement. SGIMF, ¶ 31. For Songs from the Seventies,
15    STV commissioned Mallet’s work and paid his fees directly, like with
16    PJM. SGIFM, ¶ 91. There is no legal basis for HCT to challenge the
17    sufficiency of those payments to PJM now.
18    IV.   Conclusion
19          Accordingly, and for all the foregoing reasons, Plaintiff
20    respectfully requests that the Court deny Defendant’s Motion for
21    Summary Judgment in its entirety.
22
23
24
25
26
27
28
                                      – 20 –
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
Case 2:18-cv-03911-DSF-PLA Document 61 Filed 04/22/19 Page 26 of 26 Page ID #:2078




 1
 2    Dated: April 22, 2019             Respectfully submitted,
 3
 4                                      Pierce Bainbridge Beck Price &

 5                                      Hecht LLP

 6
 7                                      By: /s/John M. Pierce
 8                                      John M. Pierce

 9
                                        Attorneys for Plaintiff Stiletto
10                                      Television Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      – 21 –
       Stiletto Television, Inc.’s Memorandum of Points and Authorities
         Fact in Opposition to Hastings Clayton & Tucker, Inc.’s MSJ
